REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a training device comprising: a backpack having a pair of shoulder straps; an X-shaped brace; a pair of lower support members coupled to ends of the X- shaped brace; a spool coupled to each of the lower support members; and a resistance band coupled to each spool and terminating in a handle.
Claims 2-13 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding claim 14, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a method of using a training device, comprising: providing a backpack having a pair of shoulder straps, an X- shaped brace, a pair of lower support members coupled to ends of the X-shaped brace; and 9DAVIS 3.0-001 choosing a spool and a resistance band; and coupling the spool to each of the pair of lower support members.
Claims 15-16 depend either directly or indirectly from claim 14 and are allowable for all the reasons claim 14 is allowable.
	
The closest prior arts of record to Pharoe (US PG Pub. No. 2011/0183819) and Kelley et al (US PG Pub. No. 2021/0268326) teach a training device comprising a backpack with shoulder traps, and a spools coupled therein which cables extend, but fails to teach an X-shaped brace; a pair of lower support members coupled to ends of the X- shaped brace; a spool coupled to each of the lower support members

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW S LO/Primary Examiner, Art Unit 3784